      Case 2:17-cv-00214-DGC Document 125 Filed 04/25/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Liv-IT! LLC, an Illinois limited liability      No. CV17-0214 PHX DGC
 9   company,                                            CV17-0773 PHX DGC
                                                         (Consolidated)
10                        Plaintiff,
                                                     ORDER
11   v.
12   FLP, LLC, an Arizona limited liability
13   company, et al.,

14                        Defendants.

15          In a minute entry dated April 4, 2019, Magistrate Judge Deborah M. Fine indicates
16   that this case has settled and that the parties were instructed to prepare a more formal
17   settlement agreement with all terms within ten business days.
18   IT IS ORDERED:
19          1.     This matter will, without further Order of this Court, be dismissed with
20   prejudice within 14 days of the date of this order unless a stipulation to dismiss is filed
21   prior to the dismissal date.
22          2.     All pending hearings and deadlines are vacated.
23          3.     All pending motions are found to be moot.
24          4.     The Clerk is directed to terminate this matter on May 9, 2019 without
25   further leave of Court.
26          Dated this 25th day of April, 2019.
27
28
